Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/020,891 filed on 9/15/2020 has been considered.  Claims 1-10 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority the Japan Application No.JP2020-10997, filed on 1/27/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Billi et al. (US 2017/0123397 hereinafter Billi) in view of Stenning et al. (US 2019/0108747 hereinafter Stenning).
Regarding claim 1, Billi discloses a computer system comprising 
at least one computer connected to a database that stores data acquired from a sensor installed in a production system in which a plurality of machines operate according to schedule information (¶ [0034]-[0035], [0039]-[0040], [0052]; i.e. a computing system connected to databases and/or a federated data model collecting data from multiple sources including production information collected from the industrial controllers), wherein 
in the production system, a plurality of products having different owners who are orderers are produced (¶ [0053], [0057]; i.e. collection of different devices in use throughout the plant and vendors), 
the at least one computer includes a generation unit that generates information for controlling access to data stored in the database, and a data search unit that searches for data stored in the database (¶ [0040], [0069]; i.e. multi-platform industrial search and notification system that provides accessing to data based on user’s role), 
the database stores operation data managed in association with identification information of the machines, and environment data which is data relating to an environment of the production system (¶ [0057], [0064], [0066]; i.e. storing the industrial environment information such as machine attribute, work cell or production line, machine performance data, etc.), 
the generation unit 
acquires the schedule information including a production schedule of the plurality of products (FIG. 1, ¶ [0039]; i.e. obtaining data from work order management system), and the data search unit controls accesses to the operation data and the environment data (¶ [0041]-[0042]; i.e. searching and presenting data based on the user’s role).
Billi does not explicitly disclose generates, by analyzing the schedule information, first owner information for storing first access control data including identification information of the owner, identification information of the machines, and a first access period set based on operation time during which production operation of the products is performed in the machines, and generates, based on the first owner information, second owner information for storing second access control data including identification information of the owner included in the first access control data, a type of the environment data, and a second access period set based on the first access period included in the first access control data, and the data search unit controls accesses to the operation data and the environment data based on the first owner information and the second owner information.
However, Stenning discloses generates, by analyzing the schedule information, first owner information for storing first access control data including identification information of the owner, identification information of the machines, and a first access period set based on operation time during which production operation of the products is performed in the machines (¶ [0082]-[0084]), and generates, based on the first owner information, second owner information for storing second access control data including identification information of the owner included in the first access control data, a type of the environment data, and a second access period set based on the first access period included in the first access control data, and the data search unit controls accesses to the operation data and the environment data based on the first owner information and the second owner information (¶ [0082]-[0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Stenning’s teaching into Billi in order to take advantage of augmented industrial management through real-time analytics to increase profitability and productivity (Stenning, ¶ [0069]).
Regarding claim 2, Billi in view of Stenning discloses the computer system according to claim 1, wherein the data search unit acquires, when receiving an access request from a first user to the database, the first access control data and the second access control data that include the identification information of the owner corresponding to the first user with reference to the first owner information and the second owner information, controls access to the operation data stored in the database based on the acquired first user data, and controls access to the environment data stored in the database based on the acquired second user data (Billi, ¶ [0042], [0050]).
Regarding claim 5, Billi in view of Stenning discloses the computer system according to claim 4, wherein the generation unit specifies the second access control data generated using the first access control data in which the first access period is updated, and updates the second access period of the specified second access control data based on the updated first access period (Billi, ¶ [0069], Stenning, ¶ [0082]).
6. A data access control method in a computer system, wherein 
the computer system includes at least one computer connected to a database that stores data acquired from a sensor installed in a production system in which a plurality of machines operate according to schedule information (¶ [0034]-[0035], [0039]-[0040], [0052]; i.e. a computing system connected to databases and/or a federated data model collecting data from multiple sources including production information collected from the industrial controllers), 
in the production system, a plurality of products having different owners who are orderers are produced (¶ [0053], [0057]; i.e. collection of different devices in use throughout the plant and vendors), 
the at least one computer includes a generation unit that generates information for controlling access to data stored in the database, and a data search unit that searches for data stored in the database (¶ [0040], [0069]; i.e. multi-platform industrial search and notification system that provides accessing to data based on user’s role), and 
the database stores operation data managed in association with identification information of the machines, and environment data which is data relating to an environment of the production system (¶ [0057], [0064], [0066]; i.e. storing the industrial environment information such as machine attribute, work cell or production line, machine performance data, etc.), 
the data access control method comprising: 
a first step of the generation unit acquiring the schedule information including a production schedule of the plurality of products (FIG. 1, ¶ [0039]; i.e. obtaining data from work order management system); 
a fourth step of the data search unit controlling accesses to the operation data and the environment data (¶ [0041]-[0042]; i.e. searching and presenting data based on the user’s role).
Billi does not explicitly disclose a second step of the generation unit generating, by analyzing the schedule information, first owner information for storing first access control data including identification information of the owner, identification information of the machines, and a first access period set based on operation time during which production operation of the products is performed in the machines; a third step of the generation unit generating, based on the first owner information, second owner information for storing second access control data including identification information of the owner included in the first access control data, a type of the environment data, and a second access period set based on the first access period included in the first access control data; and a fourth step of the data search unit controlling accesses to the operation data and the environment data based on the first owner information and the second owner information.
However, Stenning discloses a second step of the generation unit generating, by analyzing the schedule information, first owner information for storing first access control data including identification information of the owner, identification information of the machines, and a first access period set based on operation time during which production operation of the products is performed in the machines (¶ [0082]-[0084]), a third step of the generation unit generating, based on the first owner information, second owner information for storing second access control data including identification information of the owner included in the first access control data, a type of the environment data, and a second access period set based on the first access period included in the first access control data; and a fourth step of the data search unit controlling accesses to the operation data and the environment data based on the first owner information and the second owner information (¶ [0082]-[0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Stenning’s teaching into Billi in order to take advantage of augmented industrial management through real-time analytics to increase profitability and productivity (Stenning, ¶ [0069]).
Regarding claim 7, Billi in view of Stenning discloses the data access control method according to claim 6, wherein the fourth step includes: a step of the data search unit acquiring, when receiving an access request from a first user to the database, the first access control data and the second access control data that include the identification information of the owner corresponding to the first user with reference to the first owner information and the second owner information (Billi, ¶ [0042], [0050]); a step of the data search unit controlling access to the operation data stored in the database based on the acquired first user data (Billi, ¶ [0042], [0050]); and a step of the data search unit controlling access to the environment data stored in the database based on the acquired second user data (Billi, ¶ [0042], [0050]).

Regarding claim 10, Billi in view of Stenning discloses the data access control method according to claim 9, comprising: a step of the generation unit specifying the second access control data generated using the first access control data in which the first access period is updated; and a step of the generation unit updating the second access period of the specified second access control data based on the updated first access period (Billi, ¶ [0069], Stenning, ¶ [0082]).
Allowable Subject Matter
Claims 3-4 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435